Citation Nr: 1213452	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition of the face, including the residuals of removal of multiple keratoses, on a direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying, among other issues, the claim currently on appeal.  This claim was previously remanded by the Board in October 2008 and August 2010 for further evidentiary development.  

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Board's Central Office in Washington, D.C.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  In August 2010, the Board remanded the issue of entitlement to service connection for a skin condition of the face, including the residuals of removal of multiple keratoses, on a direct basis.

As already noted in the Board's previous remand of August 2010, the issue of an increased rating for the Veteran's service-connected generalized anxiety disorder with dysthymia and post-traumatic stress disorder (PTSD) symptoms has been raised by the record, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board notes that the service treatment records show that in February 1964, the Veteran was noted to have a rash on his body.  In February 1964, it was also noted that the Veteran had warts on his hands and a nevus on his left cheek to be removed.  According to an April 1964 record, the Veteran had a rash on his chest and abdomen.  A February 1965 record also notes a red rash affecting the trunk.  A November 1965 record also notes itching around the waist and back.  This was believed to be related to temperature changes and a change of uniform, as there was no evidence of a rash.  According to the June 1967 release from active duty examination, an evaluation of the Veteran's skin was deemed to be normal, aside from a few scars.  

The Veteran was afforded a VA examination of the skin in December 2009.  The Veteran reported areas of skin that became itchy and would last for about a day.  He indicated that this improved if he pulled the hair from the area but that hydrocortisone was not effective.  At the time of examination, there was no visible rash.  The Veteran was also unable to relate this condition to any similar symptomatology while on active duty.  The examiner diagnosed the Veteran with senile urticaria that resulted in itching of the skin.  This was noted to be an intermittent condition.  The examiner opined that this condition was not related to military service.  It was noted that this condition started many years after separation from active duty and that there was no association between his current senile urticaria and the rash noted in the service medical records.  Pursuant to the Board's August 2010 remand decision, an addendum to the above examination report was obtained, dated in September 2010 (by another VA examiner).  The examiner explained that no keratotic lesions were identified in the service medical records or upon examination in December 2009.  Therefore, the examiner was unable to attribute the etiology to military service, and concluded that any lesions were not due to or caused by military service based on the current available information.  

The Veteran has reported that he had a mole removed during military service form his left cheek that was malignant.  He essentially asserts that it is etiologically related to the current skin disorder.  The VA examiners did not address the inservice finding of a nevus of the left cheek, but rather referred to the inservice rash, only.  As such, a medical addendum addressing this matter must be obtained.  In addition, current VA medical records should be obtained from the Lebanon VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Lebanon VA Medical Center.  

2.  Obtain another VA medical addendum.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder, including senile urticaria or any other skin disorder present, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should address if there is any etiological connection between a current skin disorder and the inservice nevus of the left side of the face noted in February 1964.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

